Title: To James Madison from Sylvanus Bourne, 20 December 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


20 December 1801, Amsterdam. Transmits a duplicate of his 15 Dec. letter. Has encountered difficulties in obtaining mates’ signatures on drawback certificates since no more than one-third of U.S. ships approach closer than Den Helder, fifty miles distant. Has appointed an agent there to obtain signatures but, in view of complaints about that arrangement, suggests that signature and affidavit of the captain alone on merchants’ certificates be considered sufficient.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp.; marked duplicate; postmarked New York, 22 Feb.


   Bourne’s duplicate dated 15 Dec. (ibid.) is a copy of his 14 Dec. letter to JM.


   A full transcription of this document has been added to the digital edition.
